Citation Nr: 9907278	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-42 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial compensable evaluation for 
bilateral heel spurs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1976 to October 
1995.

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions by the Department of Veterans Affairs 
(VA) Regional Office (RO) first in Seattle, and after the 
veteran's relocation, in Oakland.  The RO in Seattle, in 
pertinent part, determined that the claims for service 
connection for a pulmonary disorder and hypertension were not 
well grounded, and granted entitlement to service connection 
for bilateral heel spurs with assignment of a noncompensable 
evaluation, effective from November 1, 1995.

The veteran provided testimony at a personal hearing held 
before a Hearing Officer in Sacramento, in May 1997, of which 
a transcript is of record.

During the course of the current appeal, other issues have 
been pending and have been fully addressed in one way or the 
other.  For instance, the veteran initially claimed 
entitlement to service connection for sinusitis and later 
recharacterized it as allergic rhinitis, for which service 
connection has since been granted.

In a VA Form 21-4138, dated in May 1997, the veteran withdrew 
his appeal on the issue of service connection for bilateral 
pes planus.  In that same document, he indicated that with 
regard to the issues of entitlement to increased ratings for 
his osteoarthritis and degenerative disc disease of the 
lumbosacral spine, he specifically stated that he felt a 20 
percent rating was warranted, and with regard to his eczema 
of the hands and tinea versicolor, he felt that a 10 percent 
rating was warranted.  

In each instance, those specific ratings were subsequently 
assigned, and the appeal was thus satisfied to that extent.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for COPD 
is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.

2.  The claim for entitlement to service connection for 
hypertension is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

3.  In service, the veteran was exposed to acoustic trauma; 
current medical evidence and opinion reasonably associate the 
current complaints of tinnitus with his inservice acoustic 
trauma.

4.  The probative medical evidence of record shows that the 
veteran's bilateral heel spurs have been productive of 
moderate impairment since separation from service to the 
present.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for COPD 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The claim for entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 5107. 

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 3.303 
(1998).

4.  The criteria for an initial compensable evaluation of 10 
percent for bilateral heel spurs are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. § 4.2, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5015-5279, 5284 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  39 U.S.C.A. §§ 1110, 1131.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

If not shown during service, service connection may be 
granted for certain disabilities such as essential 
hypertension if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998);  38 C.F.R. §§ 3.307, 
3.309 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999 (hereinafter "the Court") has clearly indicated 
that this is not intended to limit a grant of service 
connection to those disabilities which were present in 
service or within a year thereafter, but also contemplates a 
chronic disability for which there is a credible medical 
opinion that there is a link between current disability and 
the in-service injury or disease.  See, i.e., Caluza v. 
Brown, op. cit..  The Court further concluded that 
"satisfactory" evidence meant "credible" evidence as 
characterized in Caluza, supra, aff'd, 78 F.3d 604 (Fed.Cir. 
1996); see also Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).




A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's own statements expressing his belief that his 
disabilities are service-connected are not probative.  As a 
layman, appellant is not qualified to proffer an opinion as 
to the date of onset of his illness; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) which also quoted Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)) holding that lay persons were not qualified 
to provide a probative diagnosis on a medical question.  

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  On the 
other hand, lay individuals may provide insights and 
information with regard to specific incidents, etc.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist him/her in 
any further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


I.  Service connection for COPD

Factual Background

In service, the veteran was seen on several occasions with 
acute complaints relating to his respiratory system such as 
nasal congestion (diagnosed several times as upper 
respiratory infection); cough and chest congestion in July 
1978 with pharyngeal inflammation; and several bouts of what 
was thought to be bronchitis or upper respiratory infection 
which resolved without residuals in the early 1980's.  

Starting with a periodic examination in the mid-1980's, and 
on several occasions thereafter, all of during which the 
veteran denied having cough, sputum or dyspnea, and said he 
had not smoked, he was found to have some diminution of FEV-1 
and FEV-1/FVC findings.  After several evaluations, and 
repeated negative chest examinations, a diagnosis by a 
pulmonologist was made of mild, nonprogressive obstructive 
ventilatory defect, without clinically significant lung 
disease.    

Eventually in 1990, the veteran was granted an indefinite 
waiver for, among other things, his "insignificant 
obstructive ventilatory defect, asymptomatic".

In service, the veteran was never found to have COPD. 

On VA examination in April 1996, the veteran said that he had 
been told that he had a pulmonary defect that had probably 
commenced at birth.  His tests had all been negative as had 
his chest X-rays.  Clinical findings showed only faint 
wheezing when he forced air out.  There was no other evidence 
of respiratory abnormality and no sign of COPD.  Pertinent 
diagnosis was "previous evidence of insignificant obstructive 
ventilatory defect, asymptomatic".

On VA examination in August 1997, the veteran reiterated his 
history of never having smoked, and said that he had no 
current symptoms.  He had been referred for re-testing 
because of the 1986 findings of mild obstructive defect.  The 
examiner noted that examination showed no respiratory or lung 
abnormalities.  

The pertinent diagnosis was "no evidence at present or in 
past of chronic, obstructive pulmonary disease.  Mild 
abnormalities noted on pulmonary function tests do not 
represent the presence of chronic obstructive disease in the 
absence of significant subjective complaints or clinical 
findings".

Outpatient clinical records from a service department 
facility from 1995 have been certified as not found.

Analysis

In this case, the nonspecific and nondiagnostic findings in 
1986 referable to asymptomatic minor diminution of certain 
pulmonary functions, were found therein to be of no 
significance.  Since then, repeated examinations have shown 
no symptoms of any chronic respiratory disorder, including 
COPD.  

It is not that the veteran has been diagnosed as having a 
respiratory disability which is not now symptomatic, as he 
once suggested, but rather than he has a history of what 
amounts to a non-diagnosis, reflecting isolated findings 
absent any disorder to which they may be attached as 
symptomatic residuals or manifestations.  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claim for service connection for COPD must be 
denied as not well grounded.

Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Brown, 2 Vet. App. 492 (1992).  
Consequently, his lay assertions cannot constitute cognizable 
evidence, and as cognizable evidence is necessary for a well 
grounded claim, Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992), the absence of cognizable evidence renders a 
veteran's claim not well grounded.

The veteran has not submitted competent medical evidence 
linking a currently diagnosed COPD to service on any basis.

Moreover, absent disability in service and since, there 
obviously can be no medically confirmed and established nexus 
between the two, and thus all three mandatory components for 
a well-grounded claim remain unfulfilled.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for COPD, the doctrine of 
reasonable doubt is not applicable to his case.


II.  Service connection for hypertension

Factual Background

On several inservice periodic evaluations the veteran was 
found to have a few isolated slightly elevated blood pressure 
readings [i.e., diastolic readings twice of 90 and once of 
102), and as a result, was given follow-up serial readings 
which were all within normal limits.  He was not found to 
have hypertension.

At separation, the veteran gave a history of having had 
elevated blood pressure readings, but it was noted that a 5 
day blood pressure check had been entirely within normal 
limits.  He was not taking medications.  

On VA examination in April 1996, the veteran said that he had 
been told in 1982 that his blood pressure reading was 140/90 
; repeated evaluations showed normal readings and he had been 
told it was insignificant.  On examination, no significant 
heart findings were noted, and blood pressure readings were 
126/80, 132/78, 149/91, 131/75 and 122/78.  Pertinent 
diagnosis was "no significant hypertension"

On VA examination in August 1997, the veteran reported that 
he had been told he had borderline blood pressure in service.  
Blood pressure readings were 116/76, 120/78, 120/82.  The 
examiner diagnosed status post isolated blood pressure 
increased measurements with no evidence of hypertension at 
current examination.

Outpatient clinical records from a service department 
facility from 1995 have been certified as not found.

Analysis

As in the instance above with regard to claimed COPD, since 
hypertension was not shown in service or since, there is 
obviously no demonstrated medical nexus, and thus all 
mandatory requirements for a well-grounded claim remain 
unfulfilled.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for hypertension, the 
doctrine of reasonable doubt is not applicable to his case.


III.  Service connection for tinnitus

Factual Background

Service medical and other records show that throughout 
service the veteran was exposed to the acoustic trauma of 
association with airplane noise including as a flight 
navigational instructor.  He was described in later years as 
having a nonprogressive high frequency (sensorineural) 
hearing loss.  On the separation examination in 1995, he 
reported having had a hearing loss in the left ear at 6,000 
Hertz which had been stable since 1983.

On VA examination in April 1996, the veteran had some pure 
tone decibel losses above the conversational voice 
frequencies.  The veteran said that he had had a history of 
high frequency loss in the past, and had manifested episodes 
of tinnitus which would last for perhaps two days and would 
occur about every three months.  Audiometry showed some 
minimal decibel losses at the higher but not the 
conversational voice frequencies.  On the audiometric 
evaluation, he had complained of hearing loss in both ears 
and tinnitus which he described as a periodic high pitched 
ringing noise. 

In the context of the veteran's tinnitus complaints, the 
examiner specifically noted that his history of noise 
exposure included jet engine noise on the flight line and 
while riding in aircraft in service.  The tinnitus was 
described by the examiner as bilateral, periodic, mild, high 
pitched and of having onset at an unknown date.

The veteran has testified that he has tinnitus once a month 
or so, and is manifested by a ringing in the ear which may 
last a day or longer.  Tr. at 11-12.



Analysis

time without further development.

The Board notes that in service, the veteran was clearly 
exposed to acoustic trauma.  Since then, several examiners 
have noted that he had repeated acoustic trauma in service, 
and claimed to have recurrent episodes of tinnitus consistent 
therewith.  The complaints of tinnitus and a history thereof 
provided by the veteran  came immediately after service on 
initial post service examination.  The medical evidence and 
opinion of record raise a reasonable basis for finding that 
current complaints of tinnitus are due to the veteran's 
exposure in service to acoustic trauma, and service 
connection is reasonably in order.


IV.  Increased evaluation for bilateral heel spurs

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 must be considered.  

The examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 206 (1995).  

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Johnson v. Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.

The Court also held in Hicks v. Brown, 8 Vet. App. 417 (1995) 
that once degenerative arthritis is established by X-ray 
evidence, there are three circumstances under which 
compensation may be available for service-connected 
degenerative changes: 

(1) where limitation of motion of a joint or joints 
is objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of 
painful motion, and that limitation of motion meets 
the criteria in the diagnostic code or codes 
applicable to the joint or joints involved, the 
corresponding rating will be assigned thereunder; 

(2) where the objectively confirmed limitation of 
motion is not of sufficient degree to warrant a 
compensable rating under the code or codes 
applicable to the joint or joints involved, a 
rating of 10 percent will be assigned for each 
major joint or joints affected "to be combined, 
not added"; and 

(3) where there is no limitation of motion, a 
rating of 10 percent or 20 percent, depending upon 
the degree of incapacity, may still be assigned if 
there is X-ray evidence of the involvement of 2 or 
more major joints or 2 or more minor joint groups.  

In addition, Diagnostic Code 5003 is to be read in 
conjunction with 38 C.F.R. § 4.59, and it is complemented by 
a separate regulation, 38 C.F.R. § 4.40, which relates to 
pain in the musculoskeletal system.  

The Court noted that "Diagnostic Code 5003 and 38 C.F.R. 
§ 4.59 deem painful motion of a major joint or groups caused 
by degenerative arthritis that is established by X-ray 
evidence to be limited motion even though range of motion may 
be possible beyond the point when pain sets in". 

Further, while a separate rating for pain is not required, 
the impact of pain must be considered in making the rating 
action.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

Pursuant to 38 C.F.R. § 4.71a, rating heel spurs is on the 
basis of benign new growths of bone under Diagnostic Code 
5015.  This is on the basis of limitation of the affected 
parts as degenerative arthritis which in turn refers to 
comparable sites, such as for other foot injuries, Diagnostic 
Code 5284, wherein a 10 percent rating is assignable when 
moderate; 20 percent when moderately severe; or 30 percent 
when severe.  Similar ratings are available for foot injury 
under Code 5014.  Metatarsalgia is also ratable as 10 percent 
disabling whether unilateral or bilateral under Code 5279.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

Service medical records show repeated incidents of painful 
heels with spurs.  Various therapies were instituted to 
decrease the rubbing of the spurs and thus reduce the pain 
particularly on use.

On VA examination in April 1996, the veteran said that in the 
1990's, he had been given cortisone shots for his heel spurs.  
Although he was having less problems than before, when he now 
walked, he had to do so in a stiff fashion, or it seemed so 
to him, like he walked like a old man.  He was wearing arch 
supports and said that without them, he had pain in the 
arches.  He said that he would have more problems after 
inactivity as far as walking and weight bearing was 
concerned.  However, weight bearing did cause more problems 
with the heels and the feet than at rest.

On examination, the veteran's feet and ankles had normal 
configurations.  However, he did have exaggerated height of 
the longitudinal arches of the feet, bilaterally.  Feet X-
rays showed a small to moderate spur on the inferior aspect 
of the calcaneus of both feet.  There was no evidence of pes 
planus.

On VA examination in August 1997, the veteran said that he 
had had pain in the inferior aspects of both feet for some 
years.  The pain improved with decrease in exercise after 
leaving service.  He used shoe inserts and had had cortisone 
injections in the past.  He complained of mild to moderate 
pain in his heels if he jogged.  On routine activities, he 
had no particular symptoms.  He was working as a junior high 
school teacher.  X-rays showed small plantar calcaneal spurs 
on both feet.  The pertinent diagnoses were pes cavus, 
bilaterally; and bilateral calcaneal spurs.

At the hearing, the veteran testified that he was required to 
be on his feet a lot in the classroom and that this caused 
fatigue.  He was reportedly now teaching an 8th grade math 
class and had taught ROTC the year before.  Tr. at 2, 5.  He 
said that the bilateral heel spurs have always been bad when 
doing things like jogging, even in service.  Tr. at 7-8.  He 
said that he had had cortisone shots in the past but had been 
told by a physician not to do that again.  Tr. at 8.  


The veteran testified that in the course of a day in the 
classroom, when he was on his feet a lot, he would have to 
try to sit down if he could, and he was no longer able to jog 
at all, and had not done so for a year and a half  Tr. at 8.  
He had continued to wear insoles and never went barefoot.  
Tr. at 8-9.  He said that he had more problems during the 
week than on weekends, that he becomes fatigued by his foot 
problems and cannot do things like extended driving or 
sitting.  Tr. at 9.  

Analysis

Initially, the Board finds that the appellant's claim for 
increased evaluation for his bilateral foot disorder is well 
grounded within the meaning of 38 U.S.C.A. § 5107.  That is, 
the claim is a plausible one.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Further, there is no need for any 
additional development before an informed determination can 
be made on the issue under review.

The Board notes that this case involves an appeal as to the 
initial rating of bilateral heel spurs, rather than an 
increased rating claim where entitlement to compensation had 
previously been established.  Fenderson v. West, No. 96-947, 
slip op. At 8 (U.S. Vet. App. Jan. 20, 1999).  In initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Id. at 9.  In the case at hand, the 
Board finds that a staged rating is not appropriate, and as 
is apparent below, the evidentiary record supports an initial 
compensable rating effective from separation from service.

In analyzing the aggregate evidence with regard to the 
condition of the veteran's feet since separation from service  
as demonstrated on the first post service examination and 
thereafter, the veteran has ongoing and significant problems 
with his pain and stiffness in both feet, enhanced by certain 
activities which include his employment as a teacher.  

The veteran's pain is ongoing, consistent and recurrent, and 
this must be taken into account in accordance with 
regulations and judicial mandates.  The Board finds that 
weighing the evidence, doubt is raised which must be resolved 
in the veteran's favor, and that a 10 percent rating for his 
bilateral foot disorder is warranted.  

This evidence is not unequivocal, but nonetheless serves as 
an entirely adequate basis for finding that on more occasions 
than not, the veteran's foot symptoms more nearly approximate 
that required for moderate foot injury, requiring a 10 
percent rating.  In that context, it is noted that he also 
might be compared to someone who had bilateral (or 
unilateral) metatarsalgia, and under those provisions, a 10 
percent rating could also be alternatively assignable.  

However, the veteran does not have additional foot disability 
and limitation of motion, functional loss due to pain, 
degenerative arthritis per se or other findings which would 
be comparable to impairment warranting an evaluation in 
excess of 10 percent.  

It is not argued nor shown that his foot disorder, in and of 
itself, renders the veteran's disability picture unusual or 
exceptional in nature.  In this regard, it has not required 
frequent inpatient care.  As to its effect on his ability to 
work, there exists no doubt that it constitutes somewhat of 
an adverse quantity in the veteran's ability to stand on his 
feet and teach, and in certain other outdoors activities, but 
it has not, however, in and of itself, markedly interfered 
with employment.  The fact that his symptoms are exacerbated 
at work has been taken into account in the assignment of the 
10 percent rating herein.

The Board finds that the evidentiary record supports an 
initial compensable evaluation of 10 percent for bilateral 
foot disorder effective since separation from service with 
application of pertinent governing criteria.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5015-5279, 5284.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for COPD or hypertension, 
the appeal denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to an initial compensable evaluation of 10 
percent for bilateral heel spurs is granted, subject to 
regulations pertinent to the payment of monetary awards.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 18 -


- 1 -


